United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  January 5, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-50401
                           Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

MANUEL TORRES-RODRIGUEZ,

                                     Defendant-Appellant.


                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 1:04-CR-194-ALL
                       --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Manuel Torres-Rodriguez (Torres) appeals the sentence he

received when his term of supervised release, which was imposed

when he pleaded guilty to possession of marijuana with intent to

distribute, was revoked.    Torres argues that the district court

failed to articulate whether it considered the policy statement’s

advisory range of imprisonment before it sentenced him to the 24-

month statutory maximum sentence.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-50401
                               -2-

     Torres concedes that our review is for plain error because

he did not raise this claim in the district court.     See United

States v. Montez, 952 F.2d 854, 860 (5th Cir. 1992).    The

district court was advised of the advisory range through the

probation officer’s Violation Conduct Computation form.    Even if

the district court failed to consider this information, which the

record does not suggest, Torres has nevertheless failed to show

that the purported error affected his substantial rights inasmuch

as the district court retained discretion and detailed his

rationale for imposing the 24-month sentence.   See 18 U.S.C. §

3583(e)(3); Ayers, 946 F.2d at 1130.

     AFFIRMED.